Title: From John Adams to Oliver Wolcott, Jr., 5 September 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy Sept 5th 1800

In answer to your favor of August 27 I consent to the appointment of Edward Pennington to be first mate, Donard Rimbley to be second mate & Richard Hrabowski to be third mate of the Revenue Cutter on the South Carolina station. I return you all the papers inclosed in yours. Enclosed also is a letter from Paul Dudley Sargeant proposing to be Surveyor of Portland. Although this gentleman commanded a regiment last war I still think Col Hunnewell’s pretensions on the whole superior. With sincere esteem &c.
